                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                                Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Georgia trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee       )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,    )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF )
TRUST,
                                     )
        Counterclaim Plaintiffs,
                                     )
v.
                                     )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN     )
JACQUES KLEMPF,
                                     )
        Counterclaim Defendants.
                                     )


           NOTICE OF CONTINUATION OF DEPOSITION OF
        JACQUES KLEMPF INDIVIDUALLY AND AS THE 30(b)(6)
       REPRESENTATIVE OF FOODONICS INTERNATIONAL, INC.,
       REGARDING THE PRODUCTION OF ESI AND DOCUMENTS

       Please take notice that counterclaim plaintiffs, Dina Klempf Srochi, as Trustee

of the Laura Jean Klempf Revocable Trust, and Dennis Blackburn, as Assistant Trustee
of the Jean Klempf Trust, will take the continued videotaped deposition of Jacques

Klempf, individually and as the 30(b)(6) representative of Foodonics International, Inc.

(“Foodonics”), on April 24, 2019, beginning at 9:30 a.m., at the offices of Hedquist &

Associates, 345 East Forsyth Street, Jacksonville, Florida 32202, before an officer

authorized by law to administer oaths and take depositions. This deposition will be

videotaped by Advantage Video Productions, Inc., 9951 Atlantic Boulevard, Suite 101,

Jacksonville, Florida 32225.

       On November 9, 2018, the Trust filed a Motion to Shorten Time for the

Production of Documents (Doc. 78) seeking production of information prior to the

depositions of Jacques Klempf and Foodonics on November 28-29, 2019. The motion

was opposed by Jacques Klempf as “unnecessary” because he represented through

counsel that such ESI and documentation would be voluntarily produced before or at

the depositions (Doc. 79). None of the requested ESI or documents, however, was

produced prior to the November 28-29 depositions.

       On January 24, 2019, the Trust took the continued deposition of the Rule

30(b)(6) Deposition of Foodonics International, Inc. (“Foodonics”) and was told by the

designated representative, David Hancock, only Jacques Klempf would have answers

to many of the questions asked by the Trust.

       In addition, Foodonics and Jacques Klempf only recently produced a large

volume of the documents and ESI -- including AT&T phone records, Apple account

data and information about iTunes backups of Jacques Klempf’s mobile phone -- which

they failed to produce prior to both the November 28-29, 2018 and the January 24, 2019

depositions.

                                           2
      This deposition is being continued because Jacques Klempf and Foodonics have

not yet completed the production of the documents, ESI and other information as

required by Court Order, the Federal Rules of Civil Procedure or as stipulated by

counsel for Jacques Klempf and Foodonics during the depositions of those parties on

November 28-29, 2018.


                                         SMITH HULSEY & BUSEY


                                         By:    /s/ James H. Post
                                                James H. Post
                                                Michael E. Demont
                                                R. Christopher Dix

                                         Florida Bar Number 175460
                                         Florida Bar Number 364088
                                         Florida Bar Number 036988
                                         One Independent Drive, Suite 3300
                                         Jacksonville, Florida 32202
                                         (904) 359-7700
                                         (904) 359-7708 (facsimile)
                                         jpost@smithhulsey.com
                                         mdemont@smithhulsey.com
                                         cdix@smithhulsey.com

                                         Attorneys for Dina Klempf Srochi, as
                                           Trustee, and Dennis L. Blackburn,
                                           as Assistant Trustee, of the Laura Jean
                                           Klempf Revocable Trust




                                        3
                                   Certificate of Service

          I certify that on March 26, 2019, a copy of this document has been furnished by

email to:

                 S. Grier Wells, Esq.
                 GrayRobinson, P.A.
                 50 North Laura Street, Suite 1100
                 Jacksonville, Florida 32202
                 grier.wells@gray-robinson.com
                 barbara.rude@gray-robinson.com



                                                            /s/ James H. Post
                                                               Attorney


c:        Hedquist & Associates
          (904) 354-4111
          hedquist@bellsouth.net

          Advantage Video
          (904) 724-9006
          scheduling@advantagevideo.com
1030256
